ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that WILLIAM J. MULKEEN, of ELIZABETH, who was admitted to the bar of this State in 1974 and who was thereafter suspended from the practice of law for a period of three months on October 1, 1990, and who remains suspended at this time, be suspended for a period of one year for having failed to act with due diligence, to communicate with clients and to safekeep clients’ property, in violation of RPC 1.3, RPC 1.4(a) and RPC 1.15, and further recommending that any reinstatement be subject to the completion of all pending ethics proceedings against respondent, to full payment *423by respondent of all costs and to respondent’s taking and completing the core course section of the Skills Training Course, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended for one year, effective immediately; and it is further
ORDERED that any reinstatement of respondent to practice is subject to the completion of all pending ethics proceedings against respondent, to full payment by respondent of all administrative costs assessed against him and to completion by respondent of the core course section of the Skills Training Course; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said WILLIAM J. MULKEEN as an attorney at law of the State of New Jersey; and it is further
ORDERED that WILLIAM J. MULKEEN be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that WILLIAM J. MULKEEN reimburse the Ethics Financial Committee for appropriate administrative costs.